JORGENSON, Judge,
specially concurring.
I agree with the court that, on this record, the trial court erred in admitting testimony regarding Hernandez’ arrest and that Hernandez is entitled to a new trial. However, our opinion today should not be read to preclude, upon retrial, admission of that testimony if the Hotel presents other evidence linking the arrest to the shooting. If such evidence is presented, and the two incidents are shown to be related, the trial court will then determine whether the testimony relating to the arrest is so prejudicial as to outweigh its probative value.